Citation Nr: 1427290	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for right lower extremity radiculopathy, currently rated as 10 percent disabling.  

3.  Whether a rating reduction from 10 percent to 0 percent for allergic rhinitis/sinus disability was proper.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In February 2009, the RO proposed to reduce the rating for allergic rhinitis/sinus disability from 10 percent to 0 percent.  In the May 2009 rating decision on appeal, the RO continued a 10 percent rating for a lumbar spine disability and reduced the rating for allergic rhinitis/sinus disability from 10 percent to 0 percent.  In the June 2010 rating decision on appeal, the RO granted a separate 10 percent rating for right lower extremity radiculopathy, effective December 15, 2008.   

In March 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that at his March 2013 Board hearing, the Veteran claimed that he was unemployable due to his service-connected lumbar spine and right lower extremity radiculopathy disabilities.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating for lumbar spine and right lower extremity radiculopathy disabilities, and the Board has rephrased the issues to include a claim for a TDIU. 

In June 2013, the Veteran submitted additional evidence in the form of a May 2013 private medical report.  However, in a June 2013 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from August 2010 to February 2013 and the March 2013 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.  

The Veteran testified at his March 2013 hearing that he had filed a claim for disability benefits from the Social Security Administration (SSA) due, in part, to his lumbar spine and right lower extremity radiculopathy disabilities.  Subsequently, a May 2013 document indicated that the Veteran had been denied SSA disability benefits.  It does not appear that the associated treatment records from the Social Security Administration have yet been requested.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Because information sufficient to allow for a search of the Veteran's SSA records is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Additionally, August 2010 to February 2013 VA medical records reflecting active treatment for a lumbar spine disability, right lower extremity radiculopathy, and allergic rhinitis/sinus disability were associated with the Virtual VA claims file subsequent to the June 2010 statement of the case for the issues of a lumbar spine disability and allergic rhinitis/sinus disability and the November 2012 supplemental statement of the case for the issue of right lower extremity radiculopathy.  This evidence, however, was not considered by the Agency of Original Jurisdiction.  As no supplemental statement of the case has been issued with respect to these medical records, this evidence must be discussed in a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).  The Board also finds that the Veteran should be afforded another VA spine examination as he was last evaluated in January 2010.  Also, the Board finds that a clarification of opinion is needed from Dr. F.G. 38 C.F.R. § 4.46 (2013).

Additionally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.  The Board also finds that the Veteran should be afforded a Social and Industrial Survey for purposes of determining whether the Veteran is unemployable due to service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Utilizing any appropriate legal measures, contact Dr. F.G. for a clarification of opinion.  Advise Dr. F.G. that service connection is in effect for degenerative disc disease of the lumbar spine with mild disc protrusion at L5-S1.  Dr. F.G. is asked to clarify whether any of the range of motion findings reported in the May 2013 private examination report pertain to the lumbar spine (his findings reference the thoracic spine and sacrum) and if yes, whether a goniometer was used in the measurement of limitation of lumbar motion.  

3.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.     

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service connected low back disability.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's low back disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed including records from the Social Security Administration, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine with mild disc protrusion at L5-S1, radiculopathy of the right lower extremity, and allergic rhinitis/sinus condition), either singly or all together, render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  The examiner should comment on whether the Veteran is only able to engage in marginal employment.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, including consideration of August 2010 to February 2013 VA medical records as well as any other medical records that are added to the claims file, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



